department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc psi b02 genin-132696-10 o f f i c e o f c h i e f c o u n se l number release date uil ------------------------------- -------------------------------------- --------------------------------------- --------------------------------- taxpayer dear ------------ -------------------------------------- this letter responds to your request for information dated date in which you asked whether the taxpayer may revoke its s_corporation_election effective ---------- ---------------------- in general a corporation which meets the definition of a small_business_corporation under sec_1361 of the internal_revenue_code the code may elect to be treated as an s_corporation sec_1362 once an s_corporation_election is made it is effective for the taxable_year of the corporation for which it is made and for all succeeding taxable years of the corporation until such election is revoked or terminated under sec_1362 sec_1362 an s_corporation_election may be revoked only if shareholders holding more than one-half of the shares of stock of the corporation on the day on which the revocation is made consent to the revocation sec_1362 a revocation made during the taxable_year and on or before the 15th day of the third month shall effective on the first day of such taxable_year sec_1362 a revocation made during the taxable_year but after such 15th day shall be effective on the first day of the following tax_year sec_1362 if the revocation specifies a date for revocation which is on or after the day on which the revocation is made the revocation shall be effective on or after the date so specified sec_1362 to revoke an s_corporation_election the corporation files a statement that it is revoking the election under sec_1362 this statement must be filed with the service_center where the s_corporation_election was properly filed the revocation statement must include the number of shares of stock including non-voting stock issued and outstanding at the time the revocation is made in addition the revocation statement must be accompanied by the consent of shareholders holding more than one-half of the genin-132696-10 issued and outstanding shares of stock a shareholder consent must be in the form of a written_statement that sets forth the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date or dates on which the stock was acquired the date on which the shareholder’s tax_year ends the name of the s_corporation the corporation’s taxpayer_identification_number and that the shareholder consents to the revocation this statement must be signed by the shareholder under penalties of perjury sec_1_1362-6 of the income_tax regulations according to your letter the taxpayer completed and filed form_2553 election by a small_business_corporation for tax_year ------- on the advice of a former accountant the taxpayer filed form_1120 u s_corporation income_tax return for tax years ------- and ------- as if no s_corporation_election had been made the taxpayer now wishes to revoke its s_corporation_election effective as of ---------------------- based solely on the facts as stated in your letter it appears the taxpayer did not properly revoke its s_corporation_election on or before the 15th day of the third month of tax_year ------- or tax_year ------- by filing form_2553 a corporation makes the election to be treated as an s_corporation the s_corporation_election remains in effect until it is properly revoked or otherwise terminated as a general matter a corporation may not revoke an s_corporation_election for prior tax years as no provision exists within the code allowing late revocations of s_corporation elections please note that if the taxpayer wishes to revoke its s_corporation_election effective for tax_year the revocation must be filed with the internal_revenue_service by the 15th day of the third month after the beginning of the tax_year for example in the case of a calendar-year taxpayer with tax years ending on december the revocation must be filed by date to be effective for tax_year this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely melissa c liquerman chief branch office of associate chief_counsel passthroughs special industries
